Citation Nr: 0608786	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  00-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of heat 
stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The April 2001 Board decision remanded other issues to the RO 
for additional development, including the issues of service 
connection for residuals of heat stroke and low back pain.  
The Board again remanded the claims in March 2003 and in 
December 2004.  The requested development has been completed.

In July 2004, a hearing was held before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.

This case was previously before the Board in April 2001 when 
service connection was denied for a personality disorder.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) which upheld the denial of 
service connection for a personality disorder, but vacated 
and remanded the April 2001 Board decision to the extent that 
it failed to address the issue of entitlement to service 
connection for a mental disability other than a personality 
disorder.  During the development of this claim, the issue 
has been expanded to include service connection for PTSD.  
The Board has determined that further development is required 
with regard to the claim for PTSD; however, as will be 
explained in further detail below, the evidence is sufficient 
to make a determination on the claim for an acquired 
psychiatric disorder (other than PTSD).  While the Board is 
reluctant to subdivide further the issue of service 
connection for an acquired psychiatric disorder (to avoid 
"piecemeal" adjudication), in this case it more accurately 
reflects the veteran's contention that his psychiatric 
disorder is the result of trauma in service.  

Therefore, the issue of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence does not relate an 
acquired psychiatric disorder (exclusive of PTSD) to service.

3.  The competent medical evidence shows that the veteran's 
back disorder is not related to service. 

4.  The veteran does not have residuals of heat stroke nor 
does the competent medical evidence relate any such disorder 
to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder (exclusive of PTSD), was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304 (2005).

3.  A disability manifested by residuals of heat stroke was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  The veteran was notified of the information and 
evidence necessary to substantiate his claims for service 
connection in the December 1999 rating decision, a February 
2000 statement of the case (SOC), February 2004, April 2004, 
and August 2005 supplemental statements of the case (SSOC), 
and letters sent to the veteran in July 2002, July 2004 and 
February 2005.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the February 2005 
letter as well as the August 2005 SSOC, VA informed the 
veteran that VA must make reasonable efforts to assist a 
veteran in obtaining all evidence necessary to substantiate a 
claim, such as medical records, employment records, or 
records from other Federal agencies.  VA further informed the 
veteran that as long as he provided enough information about 
these records, VA would assist in obtaining them, but noted 
that he had the ultimate responsibility to make sure that 
these records were received by VA.  VA also told him that it 
would assist him by providing a medical examination or 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on his claim.  Third, VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, which was 
substantially accomplished in the February 2005 letter.  
38 C.F.R. § 3.159(b)(1).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records, and they appear to be 
complete.  Although the veteran has referenced clinical 
records of treatment during service, which the RO attempted 
to obtain using the information provided by the veteran, VA 
has been informed that the specified records do not exist.  
The Board concludes that further attempts to obtain the 
purported missing records would be futile.  The RO has all 
relevant current records of treatment.  Records from the 
Social Security Administration (SSA) have been obtained and 
associated with the claims file.  The veteran has not 
identified any additional records not already obtained.  He 
was also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, 
which he declined, and before a Veterans Law Judge, which was 
held in July 2004.  VA has provided examinations of the 
veteran.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims for service connection.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.



II.  Legal Criteria for Establishing Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  For certain chronic diseases, such 
as psychoses, service connection may be granted if manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2005).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

	A.  The Psychiatric Disorder.

On discharge, the veteran was diagnosed with a personality 
disorder dyssocial type.  In connection with this diagnosis, 
the physician noted that the veteran had inadequate 
personality development and was unable to cope with people in 
the army.  He added that he worried about people harming him 
and used drugs.  These records further showed that the 
veteran complained of depression or excessive worry.

On VA mental health clinic intake evaluation, the veteran 
indicated that he could not remember when he had not been 
depressed.  He reported no past psychiatric hospitalization 
and indicated that he had never seen a psychiatrist or 
counselor although various medical doctors had prescribed 
medications for depression.

In May 1999, the veteran filed a claim for service connection 
for a personality disorder.  The veteran submitted VA 
clinical records showing diagnoses of depression, including a 
March 1999 note where the veteran presented with complaints 
of depressive symptoms related to his sick mother and the 
impression was depression.  

The Board denied service connection for a personality 
disorder which was upheld on appeal to the Court, but 
remanded the claim for consideration of the veteran's mental 
disorders other than personality disorder which had not been 
considered by the Board.  The Court noted that in his notice 
of disagreement with the original decision, the veteran had 
disagreed with the denial of service connection for his 
"psychiatric condition and personality disorder."  He had 
complained that this got worse from verbal harassment which 
intimidated him into using drugs.  His current mental 
disorder had been variously characterized as depression and 
mood disorder.

Thereafter, the Board and the RO pursued development of the 
veteran's claim for service connection for an acquired 
psychiatric disorder (other than personality disorder) to 
include the issue of service connection for PTSD, as it 
appeared that he was claiming disability as a result of 
stressful events in service.

A July 2002 VA mental health clinic outpatient clinic note 
shows that the veteran was becoming more infatuated with 
suicide everyday.  He described being bothered by violations 
while in the military and as a child.  His assessment was 
dysthymia and mood disorder.  PTSD was specifically ruled out 
as a primary risk factor during the evaluation.  

In a July 2002 private psychiatric diagnostic evaluation, the 
veteran explained that he had been sexually assaulted while 
in the army.  He described multiple symptoms related to 
anxiety and depression as well as relating a history of being 
molested as a child.  His diagnoses were major depression 
non-psychotic and prolonged PTSD.  The examiner noted that 
the veteran "thinks about the numerous traumas in his 
life."  An August 2002 pharmacological management note by 
the same examiner continuted the diagnosis of PTSD, noting 
that he often had "horrible nightmares."

In an October 2002 statement, the veteran described a sexual 
assault in service on one occasion, on bivouac.  He did not 
provided details.  He also described general harassment by 
fellow servicemen, adding that he had been "physically, 
sexually, and emotionally assaulted" in his military 
service.  

In a July 2004 personal hearing, the veteran provided 
additional details regarding the incident of sexual assault 
in service.  He indicated that he was physically assaulted 
when entering the bathroom in the barracks, then held down by 
two men while sexually assaulted by a third.  

Extensive current records of mental health treatment have 
been associated with the claims file.  These show treatment 
primarily for dysthymia and depression.  

The veteran is not claiming injury as a result of combat, and 
the service personnel records do not show that he 
participated in combat which is not shown merely by service 
during a period of war.  As such, the provisions regarding 
lay evidence as sufficient proof of incurrence of injury 
during service for certain combat veterans are not for 
application.  38 U.S.C.A. § 1154(b).  

Service connection is not warranted for an acquired 
psychiatric disorder (exclusive of PTSD).  First, the medical 
evidence does not show a diagnosis of a psychiatric disorder 
(other than a personality disorder) during service.  As 
previously noted, service connection has already been denied 
for a personality disorder.  There is no diagnosis of a 
psychosis during the first postservice year.  Although the 
veteran is currently diagnosed with a dysthymic disorder and 
depression, this is not shown during service or for many 
years after service.  This is too remote to be connected to 
service and while the Board has thoroughly reviewed all of 
the medical records in the claims file, the competent medical 
evidence does not relate any of the veteran's psychiatric 
diagnoses to his active service.  

	B.  The Low Back

The veteran claims that he injured his back during service 
working as a mechanic when he had to do heavy lifting on many 
occasions.  

The service medical records are negative for any notation of 
back injury and the veteran denied any back trouble on 
discharge examination.  

In July 1988, the veteran was evaluated at an orthopedic 
clinic.  He gave a history of working as a racehorse trainer 
and falling off a horse six years ago.  This caused him to 
experience immediate low back pain.  He sustained another 
injury working as a construction worker on a house when he 
acutely hyperextended his lumbar spine and felt the immediate 
onset of low back pain.

In September 1988, the veteran was hospitalized for back 
surgery.  The discharge summary noted a history of 
intermittent low back pain for approximately six years, with 
a recent work injury from hyperextension of the back.  

In February 1994, the veteran was involved in a motor vehicle 
accident which resulted in severe neck pain.  

On VA examination in March 2003, the examiner reviewed the 
claims file, the history of claimed injury during service as 
reported by the veteran during the examination, and conducted 
an examination of the veteran.  The physician diagnosed low 
back pain, but noted that there was ample evidence of low 
back injury in the claims file but none that was from 
military service.  In a May 2003 addendum, the examiner 
concluded that it was unlikely that the veteran's low back 
injury was connected to his military service since there was 
no evidence in his claims file and particularly in his 
service medical records connecting this to his military 
service.  

The competent medical evidence from the above opinion states 
that the veteran's back disorder is not related to service.  
There is no medical evidence in the claims file to contradict 
this.  In this regard, the Board notes that where there are 
notations in the medical records of back injury in service, a 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
As such, there is no medical evidence in the claims file 
specifically relating the veteran's back problems to service, 
while there is extensive medical evidence relating the 
veteran's back disorder to numerous postservice injuries.  

      C.  Heat Stroke

In his original May 1999 claim for compensation, the veteran 
claimed disability from "high temperature."  He explained 
that he passed out after a very hot day of training and was 
taken to a military hospital where he was treated for heat 
exhaustion and dehydration.  

In a July 2004 personal hearing, the veteran testified that 
during his basic training, he had been on a long hike of 
approximately 13 miles in high heat, and when he got back to 
the barracks he was nauseated, laid down on his bunk, and 
woke up in the hospital where he was treated for heat 
exhaustion.  He related another incident of heat exhaustion 
after service when he was building a deck.

On VA examination in March 2003, the examiner reviewed the 
claims file, the history of claimed injury from heat stroke 
during service as reported by the veteran during the 
examination, and conducted an examination of the veteran.  
The physician noted that there was no historical evidence in 
his service medical records of injury by high fever.  In a 
May 2003 addendum, the examiner concluded that it was 
unlikely that the veteran's complaints of injury from high 
fever were connected to his military service since there was 
no evidence in his claims file and particularly in his 
service medical records connecting this to his military 
service.  

First, although the veteran has been examined, there was no 
disability found regarding any residuals of heat stroke.  
Without evidence of a current disability, there is nothing to 
service connect.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 2002); see Degmetich v. Brown, 
104 F. 3d 1328 (1997).  

Moreover, there is no evidence linking any claimed disability 
from heat stroke to active service, which was the finding of 
the examiner on VA examination in March 2003.  With no 
current disability shown, and no evidence linking any 
disability to active service, service connection is not 
warranted.

      D.  Conclusion

The Board has considered the veteran's statements regarding 
the origin of his psychiatric disorder, back disorder, and 
heat stroke; however, this is not competent evidence to show 
that any of these disorders were caused by service.  In the 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA), competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1).  Further, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The etiology of 
the veteran's disorders is beyond the range and scope of 
competent lay evidence contemplated by the applicable 
regulations, and it is not shown that the veteran, or his 
step-mother, possesses the requisite education, training or 
experience to provide competent medical evidence.  

The preponderance of the evidence is against the claims for 
service connection for an acquired psychiatric disorder 
(exclusive of PTSD), a low back disorder, and residuals of 
heat stroke.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002);  See also 38 C.F.R. § 3.102 (2005).


ORDER

Service connection for an acquired psychiatric disorder 
(exclusive of PTSD) is denied.

Service connection for a low back disorder is denied.

Service connection for residuals of heat stroke is denied.


REMAND

Service connection has already been denied for a personality 
disorder and an acquired psychiatric disorder (other than 
PTSD); however, the veteran's primary complaint regarding his 
psychiatric condition is that it developed as a result of 
trauma in service, i.e., that he has PTSD.  The criteria for 
establishing service connection for PTSD are separate from 
other claims for psychiatric disorders.  Service connection 
for PTSD requires: (1) medical evidence diagnosing PTSD, (2) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The Board notes that medical treatment records on the veteran 
are extensive, and are replete with treatment for diagnosed 
dysthymia and depression.  The diagnosis of PTSD, however, is 
shown only from a single private psychiatric diagnostic 
evaluation in July 2002 and subsequent follow-up by the same 
examiner in August 2002, and appears to be based entirely on 
an interview with the veteran rather than a review of the 
complete medical history.  The VA records of treatment before 
and after this date do not show any diagnosis or treatment 
for PTSD, and at least in one instance rule out PTSD.  The 
Board is unable to determine from the medical evidence if the 
veteran's has a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Scheduled the veteran for a PTSD 
examination to determine if he has PTSD.  
The examiner should review the claims file 
and the veteran's history, including his 
claimed stressors, and the psychiatric 
evaluations in July and August 2002 
showing a diagnosis of PTSD for the 
veteran, and state whether the veteran has 
PTSD, and whether this conforms to the 
DSM-IV criteria.

2.  Thereafter, the RO should readjudicate 
the claim for service connection for PTSD.  
If the claim on appeal remains denied, the 
RO should prepare a supplemental statement 
of the case and return the claims file to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


